        CASE 0:19-cv-02735-JRT-HB Document 16 Filed 02/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Dan Pederson et al.,

                       Plaintiffs,
                                                  Case No. 0:19-cv-02735-JRT-HB
v.

Donald J. Trump for President, Inc.,

                       Defendant.


     DEFENDANT’S MOTION TO DISMISS, COMPEL ARBITRATION, OR STAY

        Defendant Donald J. Trump for President, Inc. (“Defendant”) moves to dismiss

 Plaintiffs’ claims with prejudice pursuant to Federal Rules of Civil Procedure 12(b)(1) and

 12(b)(6); in the alternative, to compel arbitration of Plaintiff Dan Pederson’s claims

 pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq.; or to stay this action pending

 the Supreme Court’s decision in Barr v. American Association of Political Consultants.

        This motion supported by Defendant’s accompanying memorandum in support of

 this Motion, and all of the files, records, and proceedings herein.
      CASE 0:19-cv-02735-JRT-HB Document 16 Filed 02/24/20 Page 2 of 2




February 24, 2020                  Respectfully submitted,

                                   /s/ Benjamin L. Ellison
                                   Benjamin L. Ellison (#392777)
                                   JONES DAY
                                   90 South Seventh Street, Suite 4950
                                   Minneapolis, MN 55402
                                   Phone: (612) 217-8800
                                   Fax: (844) 345-3178
                                   bellison@jonesday.com

                                   Brett A. Shumate*
                                   Kaytlin L. Roholt*
                                   JONES DAY
                                   51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001
                                   Phone: (202) 879-3939
                                   Fax: (202) 626-1700
                                   bshumate@jonesday.com
                                   kroholt@jonesday.com

                                   Counsel for Defendant Donald J. Trump for
                                   President, Inc.

                                   *motion for admission pro hac vice pending




                                     2
